Citation Nr: 0631937	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to February 1972.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2000 rating decision.  The veteran also perfected an appeal 
of denials of a rating in excess of 50 percent for PTSD and a 
total disability rating based on individual unemployability 
(TDIU).  A May 2004 rating decision granted a 70 percent 
rating for PTSD and TDIU.  In May 2004, the veteran indicated 
he was satisfied with the rating for PTSD.  Therefore, these 
two matters are not before the Board.  In June 2006, the 
Board sought an advisory medical opinion from Veterans Health 
Administration (VHA).  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year, and veteran's 
current hearing loss disability is shown not to be related to 
his service.

2.  Tinnitus was not manifested in service; there is neither 
a current medical diagnosis of tinnitus, nor any competent 
evidence that suggests that any tinnitus might be related to 
the veteran's active service.

3.  Hypertension was not manifested in service or in the 
first postservice year, and the preponderance of the evidence 
is against a finding that the veteran currently has 
hypertension.

4.  Coronary artery disease was not manifested in service or 
in the first postservice year, and a preponderance of the 
evidence is against a finding that it is related either to 
the veteran's service or to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

4.  Service connection for coronary artery disease, including 
as secondary to service connected PTSD is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via two July 2001 letters, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.   While complete notice was not provided prior to the 
initial determination in these matters, the veteran is not 
prejudiced by such notice timing deficiency.  He had ample 
opportunity to respond and to participate in the adjudicatory 
process, and the claims were readjudicated after notice was 
given.  See September 2005 supplemental statement of the case 
(SSOC).  While the veteran did not receive any notice 
regarding rating the disabilities on appeal or effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration 
herein.   

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA 
arranged for the veteran to be examined, and the Board 
secured an advisory medical opinion.  The veteran was 
informed of the advisory opinion, and indicated that he had 
no additional evidence to submit.  The veteran has not 
identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.  



II. Factual Background 

Service personnel records show that the veteran served as a 
door gunner and helicopter mechanic in Vietnam.  No pertinent 
abnormalities were noted on service enlistment examination.   

September 1969 treatment records reveal the veteran had a 
left ear infection.  The impression was bilateral otitis 
media.  On November 1969 flight physical examination there 
were no complaints, findings, or diagnoses of hearing loss, 
tinnitus, hypertension, or a heart disorder.  Audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
35
LEFT
15
5
5
10
15

In a March 1971 medical history report the veteran denied 
hearing loss, high blood pressure, or palpitation or pounding 
heart, but he reported he had ear, nose or throat trouble.  
The noted that this referred to ear infections the veteran 
had as a child and draining ears since.  On examination at 
the time there were no complaints, findings, or diagnosis of 
tinnitus, hypertension, or a heart disorder.  Blood pressure 
was 120/82 and an evaluation of the heart was normal.  There 
was a possibly healed perforation of the left eardrum.  

Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
-20
LEFT
0
0
0
/
-15

On ENT consultation it was found that his hearing was normal 
except for a mild high frequency sensorineural hearing loss 
in both ears.  The physician believed that there was a very 
thin membrane across the perforation.  

On January 1972 service separation examination there were no 
complaints, findings, or diagnosis of hearing loss, tinnitus, 
high blood pressure, or a heart disorder.  The eardrums were 
normal.  

On audiometry, puretone thresholds, in decibels, were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The veteran's blood pressure reading was 124/70, and his 
heart was normal on evaluation.  

In a January 1976 medical history for enlistment into the 
Army National Guard, the veteran denied ear trouble, hearing 
loss, high blood pressure, or palpitation or pounding heart.  
On examination, his blood pressure reading was 110/70 and an 
evaluation of the heart was normal.  It was noted that the 
veteran had a perforated left tympanic membrane.  

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
/
10
LEFT
0
0
0
/
5

Postservice medical records include private treatment records 
from June to August 1996 that reflect blood pressure readings 
of 104/66 and 108/78.  The records also note a history and 
diagnosis of hypertension.  The veteran underwent cardiac 
catheterization and coronary angiography and was ultimately 
admitted for three or four vessel coronary bypass procedure.  
Additional private medical records from August 1998 to 
December 2000 note a history of hypertension.  Blood pressure 
readings were 106/70, 134/80, 130/72, 122/68, 114/70, and 
122/78.  Cardiac examination revealed a regular rate and 
rhythm without murmur or gallop.  

In an October 2000 treatment record, Dr. R. K. indicated that 
the veteran came with records regarding his coronary artery 
disease and atherosclerosis.  He explained to the veteran the 
pathophysiology of coronary artery disease and that the risk 
factors included smoking and his activity level.  He added 
that his stress level was apparent in that there may be some 
connection between that and his "stress syndrome", but that 
there was no way to quantitate this.  In a later statement 
that same month, Dr. R. K., noted the veteran had a 
longstanding problem with coronary artery disease, and had 
coronary artery bypass graft four years prior.  Dr. R. K. 
stated that it was unclear whether or not the veteran's heart 
condition could be related to delayed stress syndrome.  He 
noted that the veteran was a heavy smoker, had moderate 
alcohol intake, and elevated cholesterol, and commented that 
these risk factors in and of themselves would likely lead to 
significant early coronary artery disease.  He added that it 
was entirely possible that the veteran's "delayed stress" 
could have increased the amount the veteran smoked.  

VA treatment records from November 2000 to August 2001 show 
that the veteran was on medication for hypertension and that 
it was stable.  In May 2001, a study revealed impaired left 
ventricular systolic function.

On March 2004 VA hypertension examination, the claims file 
and electronic records were reviewed.  The veteran's medical 
history was briefly outlined and the physician noted that the 
veteran had a history of hypertension in 1998.  The veteran 
reported that he was not sure if he was hypertensive and 
added that he was not currently on any antihypertensive 
medications.  On examination, blood pressure readings were 
114/64, lying down; 115/70, sitting; and 117/74, standing.  
Regarding hypertension, the examiner noted that the veteran 
did not meet the criteria for hypertension, with three normal 
blood pressure readings that day along with the being off 
blood pressure medications.  Regarding coronary artery 
disease, the veteran's risk factors were reviewed.  The 
physician noted that the veteran had smoked a pack of 
cigarettes a day for 32 years.  The examiner opined, in 
essence, that there was insufficient evidence to show that it 
was secondary to PTSD.  

On the March 2004 VA audiological evaluation, it was noted 
that the claims file was reviewed.  The veteran's reported 
military noise exposure with no ear protection, and civilian 
noise exposure (from mill work and recreational activities) 
with ear protection.  He indicated that he had frequent, mild 
bilateral tinnitus.  

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
50
55
LEFT
20
20
30
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
diagnosis was bilateral high-frequency sensorineural hearing 
loss.  The audiologist opined that the bilateral high 
frequency hearing loss could not be related to noise exposure 
in service since audiometry at separation showed normal 
thresholds.  

On March 2004 VA ear diseases examination, it was noted that 
the claims file was not available for review.  The veteran 
reported extensive noise exposure in service without hearing 
protection.  He indicated that he was a door gunner in 
Vietnam and was treated for a perforated left eardrum in 
service.  He did not recall how the perforation occurred, but 
believed it affected his hearing.  He did not recall any 
drainage or infection that year.  His post-service noise 
exposure consisted of working at a mill and recreational use 
of a chain saw.  He added that he almost always wore ear 
protection with such activities.  He did not believe that his 
March 1971 audiometry was accurate and commented that they 
were trying to push him through flight status.  The examiner 
noted that audiometry a week prior revealed bilateral high 
frequency sensorineural hearing loss.  The assessment was 
high frequency sensorineural hearing loss, bilaterally.  The 
examiner commented that the  hearing loss was certainly 
attributable to noise exposure.  However, due to the 
relatively normal hearing test in 1971, it was difficult to 
attribute all of his hearing loss to the military noise 
exposure, although the veteran claimed that the 1971 hearing 
test was not accurate.  He opined that if the 1971 audiometry 
in service was not accurate, it was likely that the veteran's 
hearing loss was caused by military noise exposure, and that 
if the 1971 hearing test was considered accurate, then it was 
likely that the veteran's hearing loss was caused by noise 
exposure outside of the military.  He added that a previous 
perforation had not left the veteran with a conductive loss.  

In June 2006, the Board sought a VHA medical advisory opinion 
as to whether the veteran's service-connected PTSD aggravated 
his coronary artery disease and whether the veteran had 
hypertension.  On review of the evidence, the consulting 
specialist opined that arterial hypertension was not found on 
multiple clinic visits and that the veteran's coronary artery 
disease was the result of an unhealthy lifestyle, and was not 
the result of, or aggravated by, his PTSD.  He noted the 
veteran's history of smoking, alcohol, and drug abuse since 
the early 1970s, that the coronary artery disease appeared at 
a relatively young age, and that there was a family history 
of coronary artery disease (father).

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Certain chronic diseases (as pertinent here sensorineural 
hearing loss (as an organic disease of the nervous system) 
and hypertension and coronary artery disease) may be presumed 
to have been incurred in service if they become manifest to a 
compensable degree within a specified period of time after 
service (1 year for these diseases).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing Loss

March 2004 VA audiometry establishes that the veteran has a 
bilateral hearing loss by VA standards.  However, there is no 
evidence that a hearing loss disability (as defined by VA) 
was manifested in service or in the veteran's first 
postservice year.  Significantly, while it was noted on a 
1971 flight physical that the veteran had a mild bilateral 
high frequency sensorineural hearing loss, audiometry at the 
time did not produce findings reflecting a hearing loss 
disability as defined above.  The veteran challenges the 
accuracy of that audiometry (including on VA examination), 
alleging that this was done so that he could be placed on 
flight status.  On review of the record, the findings do not 
appear inconsistent with previous and later testing; hence, 
there is no basis for concluding that they were inaccurate.  
Regardless, separation examination audiometry nearly a year 
later showed normal hearing.  Hence, service connection for 
bilateral hearing loss on the basis that it became manifest 
in service and persisted, or on a presumptive basis (for 
sensorineural hearing loss as an organic disease of the 
nervous system) is not warranted.

The veteran may still establish service connection for the 
hearing loss disability by competent (medical) evidence that 
relates his hearing loss to an injury or disease in service.  
In that regard, the only competent (medical) evidence of 
record that can be viewed as somewhat supportive of the 
veteran's claim is the comment of a VA physician (who did not 
review the record) to the effect that if audiometry in 1971 
was determined inaccurate, at least a portion of the 
veteran's hearing loss could be related to military noise 
trauma.  He went on to indicate that if the audiometry in 
service was accurate, then the hearing loss would not be 
related to military noise exposure.  To the extent that that 
opinion relates the veteran's hearing loss to service, it is 
entirely speculative, as it is based on a contingency not 
found, i.e., inaccuracy of testing in service.  Furthermore 
it is greatly outweighed in probative value by the report of 
March 2004 audiology, which was based on a review of the 
file, and indicates (noting that hearing at separation was 
normal) that the hearing loss is unrelated to service.  The 
March 2004 ear disease examiner's opinion based on 
recognition of the 1971 audiometry as accurate supports that 
conclusion.  It is also noteworthy that 1976 (postservice) 
audiometry showed normal hearing, and that a hearing loss 
disability was not documented until more than 30 years after 
service.  Because the veteran is a layperson, untrained in 
determining medical etiology, his own opinion that his 
hearing loss disability is related to his service is not 
competent evidence.  See Espiritu, 2 Vet. App. 492, 495 
(1992).  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied. 

Tinnitus

While there is no formal current medical diagnosis of 
tinnitus, the veteran reported tinnitus on March 2004 VA 
audiological evaluation, and the examiner did not question 
that the tinnitus existed.  Tinnitus is essentially a 
subjectively established disability (generally not lending 
itself to clinical confirmation).  Consequently, there is no 
reason to dispute that the veteran has such disability.  
However, tinnitus was not noted in service, and to establish 
service connection for such disability, it must be shown by 
competent evidence that it is related to disease or injury in 
service.  As there is no competent (medical) evidence of 
record that relates the veteran's tinnitus to service (or 
suggest it might be related to service), the preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.   

Hypertension 

The initial threshold matter that must be addressed here (as 
in any claim seeking service connection) is whether the 
claimant now has the disability for which service connection 
is sought.  Without current disability there is no valid 
claim of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Hypertension was not manifested in service; and there is no 
evidence of a diagnosis of hypertension in the first post-
service year.  Consequently, service connection for 
hypertension on the basis that it became manifest in service 
or on a presumptive basis as a chronic disease under 
38 U.S.C.A. § 1112 is not warranted.  

While the veteran has a medical history of hypertension that 
was controlled by medications for a number of years in the 
past, recent examinations and consultations have failed to 
show that the veteran now has such disease.  Significantly, a 
March 2004 VA examiner (noting that blood pressure readings 
were normal, and the veteran was not on anti-hypertensive 
medication) found that the veteran did not have hypertension.  
A cardiology consult whose opinion was solicited by the Board 
likewise found that hypertension was not currently shown.  

As the evidence does not show a current medica diagnosis of 
hypertension, the threshold requirement of a current 
disability is not met, and service connection for 
hypertension is not warranted.  



Coronary Artery Disease

The record reflects that the veteran has postoperative 
coronary artery disease.  However, there is no evidence such 
disease was manifested in service or in the veteran's first 
postservice year.  Hence, service connection for coronary 
artery disease on the basis that it became manifest in 
service and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, there is no competent evidence that links the 
veteran's coronary artery disease directly to his service.  
The veteran's theory of entitlement to this benefit sought is 
that the disability is secondary to his service connected 
PTSD.

There are three threshold requirements must be met to 
establish secondary service connection:  1.) Competent 
evidence (a medical diagnosis) of the disability for which 
service connection is sought.  2.) A disability which is 
already service connected.  3.) Competent evidence that the 
disability for which service connection is sought was caused 
or aggravated by the service-connected disability.  

As was noted, the record shows a diagnosis of coronary artery 
disease, and service connection has been established for 
PTSD.  What must still be shown to establish secondary 
service connection is that the veteran's PTSD caused or 
aggravated his coronary artery disease.  A preponderance of 
the evidence is against a finding that this occurred.  The 
etiology of a disability is, primarily, a medical question.  
Here, no physician has directly linked the veteran's coronary 
artery disease to his PTSD (Dr. R. K. listed stress as a risk 
factor, noting there was no way to quantify its effect on 
coronary artery disease).  A VA physician provided what 
amounts to a legal determination (that there was insufficient 
evidence to grant service connection for heart disease).  The 
matter was then referred by the Board to a cardiology 
specialist for an advisory medical opinion.  The consulting 
cardiologist opined that the veteran's coronary artery was 
due to an unhealthy lifestyle, and was no caused or 
aggravated by his PTSD.  The opinion outlined all the 
evidence of record (evidencing a very thorough review of the 
claims file), it addressed factors weighing for and against 
the claim, and explained why those against the claim were 
found prevailing.  In short, the consulting physician clearly 
explained the rationale for the opinion given.  The veteran's 
own belief that his PTSD aggravated his heart disease is not 
competent evidence.  He is a lay person and is untrained in 
determining a medical etiology.  See Espiritu, supra.  A 
preponderance of the evidence is against the claim and it 
must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease, including as 
secondary to PTSD, is denied.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


